Title: From Thomas Jefferson to James Wilkinson, 20 September 1807
From: Jefferson, Thomas
To: Wilkinson, James


                        
                            Dear Sir
                            
                            Monticello Sep. 20. 07.
                        
                        I recieved your favors of the 13th. & 15th. on my return to this place on the 17th. and such was the mass
                            of business accumulated in my absence that I have not till now been able to take up your letters. you are certainly free
                            to make use of any of the papers we put into mr Hay’s hands with a single reservation. to wit, some of them are expressed
                            to be confidential, & others are of that kind which I always consider as confidential, conveying censure on particular
                            individuals, & therefore never communicate them beyond the immediate executive circle. I accordingly write to this
                            effect to mr Hay.   the scenes which have been acted at Richmond are such as have never before been exhibited in any
                            country where all regard to public character has not yet been thrown off. they are equivalent to a proclamation of
                            impunity to every traiterous combination which may be formed to destroy the Union: and they preserve a head for all such
                            combinations as may be formed within, and a center for all the intrigues & machinations which foreign governments may
                            nourish to disturb us. however they will produce an amendment to the constitution which, keeping the judges independant of
                            the Executive, will not leave them so of the nation.   I shall leave this place on the 30th. for Washington. it is with
                            pleasure that I percieve from all the expressions of public sentiment, that the virulence of those whose treasons you have
                            defeated only place you on higher ground in the opinion of the nation. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    